Case 1:20-cv-00395-TFM-C Document 27 Filed 03/29/21 Page 1 of 1              PageID #: 184




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

  O’REILLY AUTOMOTIVE, INC.,                    )
                                                )
          Plaintiff,                            )
                                                )
  v.                                            )   CIV. ACT. NO. 1:20-cv-395-TFM-C
                                                )
  UNIVERSITY OF SOUTH ALABAMA,                  )
  By and through its division USA Health        )
                                                )
          Defendant.                            )

                                           JUDGMENT

       In accordance with the Memorandum Opinion and Order entered this date, it is

ORDERED, ADJUDGED, and DECREED that this action is DISMISSED without prejudice,

for lack of subject matter jurisdiction.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 29th day of March, 2021.

                                            /s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
